Case 5:21-cv-00439 Document 1 Filed 08/05/21 Page 1 of 7 PageID #: 1




                                                            5:21-cv-00439
Case 5:21-cv-00439 Document 1 Filed 08/05/21 Page 2 of 7 PageID #: 2
Case 5:21-cv-00439 Document 1 Filed 08/05/21 Page 3 of 7 PageID #: 3
Case 5:21-cv-00439 Document 1 Filed 08/05/21 Page 4 of 7 PageID #: 4
Case 5:21-cv-00439 Document 1 Filed 08/05/21 Page 5 of 7 PageID #: 5
Case 5:21-cv-00439 Document 1 Filed 08/05/21 Page 6 of 7 PageID #: 6
Case 5:21-cv-00439 Document 1 Filed 08/05/21 Page 7 of 7 PageID #: 7
